[Cite as State v. Adkins, 2016-Ohio-7250.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                               SCIOTO COUNTY

STATE OF OHIO,                 :
                               :    Case No. 14CA3674
     Plaintiff-Appellee,       :
                               :
     vs.                       :    DECISION AND JUDGMENT
                               :    ENTRY
MICHAEL ADKINS,                :
                               :
    Defendant-Appellant.       :    Released: 09/30/16
_____________________________________________________________
                         APPEARANCES:

Bryan Scott Hicks, Lebanon, Ohio, for Appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, and Shane A. Tieman,
Assistant Prosecuting Attorney, Portsmouth, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Michael Adkins appeals his conviction in the Scioto County

Court of Common Pleas after a jury of his peers found him guilty of one

count of endangering children, R.C. 2919.22(B)(1)(E)(1)(2)(d), a felony of

the second degree. On appeal, Appellant challenges the sufficiency and

manifest weight of the evidence upon which he was convicted. However,

after reviewing the record, we find no merit to Appellant’s arguments.

Accordingly, we overrule Appellant’s sole assignment of error and affirm

the judgment of the trial court.
Scioto App. No. 14CA3674                                                                                   2

                                                 FACTS

         {¶2} On August 3, 2013, a 24-day old infant we will reference as

“M.A.” was taken to Southern Ohio Medical Center (“SOMC”) emergency

room by her parents, Christi Adkins (“Adkins”) and Michael Adkins

(“Appellant”). The Adkins family lived in West Portsmouth with M.A. and

three other young daughters.1 At SOMC, Mr. and Mrs. Adkins gave a

history of M.A.’s leg being injured the day before when she kicked her

father’s face while they were playing. The baby was examined and x-rayed.

The emergency room physician on duty determined that M.A. should be

transferred to Nationwide Children’s Hospital (“Children’s Hospital”) for

further evaluation. A social worker was called in to assist the family and

obtain information. M.A. was transferred the same evening.

         {¶3} At Children’s Hospital, Dr. Jonathan Thackeray, the medical

director for the Center for Family Safety and Healing, performed an

examination of M.A. and ordered further diagnostic testing. The infant was

diagnosed with multiple leg fractures and abdominal wall bruising,

suspected to be the result of non-accidental trauma, i.e. child abuse. At

Appellant’s trial in 2014, M.A.’s mother testified M.A. now seems fine and

has no trouble walking.

1
 At the time of trial, Appellant’s 13-year-old daughter from a previous relationship, A.K., resided with the
Adkins family in West Portsmouth, but she did not reside with them in August 2013.
Scioto App. No. 14CA3674                                                       3

      {¶4} On August 5, 2013, Detectives Daniel Malone and Jodi Conkel

of the Scioto County Sheriff’s Department questioned Mr. and Mrs. Adkins

at Children’s Hospital. On August 6, 2013, Mr. and Mrs. Adkins were asked

to come to the sheriff’s department for further questioning and at that time

gave videotaped interviews. On September 26, 2013, Appellant was

indicted on two counts, felonious assault and child endangering, both second

degree felonies.

      {¶5} Appellant eventually proceeded to a jury trial which occurred in

November 2014. The State’s theory of the case was that Appellant was the

only person who had the opportunity to have abused M.A. The State

presented detailed medical evidence which included documentation of

symptoms first occurring on the evening of August 2, 2013. The evidence

demonstrated that Appellant was alone with M.A. for 2-3 hours prior to the

onset of symptoms. The State pointed out the couple’s initial statements that

other persons and the other children were not left alone with M.A.

      {¶6} Appellant and his wife denied Appellant abused M.A. Appellant

repeated his initial statement that M.A. had kicked him while they were

playing and he believed she had injured her right leg in that manner. He also

introduced evidence that M.A. had hurt herself or that someone else with

access to M.A. had injured her in the days before August 2, 2013.
Scioto App. No. 14CA3674                                                       4

         {¶7} The jury ultimately returned verdicts which acquitted

Appellant of felonious assault and convicted him of child endangering. This

timely appeal followed. Where relevant, additional facts will be related

below.

                         ASSIGNMENT OF ERROR

      “I. THE VERDICT WAS AGAINST THE SUFFICIENCY OF
      THE EVIDENCE AS WELL AS AGAINST THE MANIFEST
      WEIGHT OF THE EVIDENCE.”

                       A. STANDARD OF REVIEW

      {¶8} A claim of insufficient evidence invokes a due process concern

and raises the question of whether the evidence is legally sufficient to

support the verdict as a matter of law. State v. Wickersham, 4th Dist. Meigs

No. 13CA10, 2015-Ohio-2756, ¶ 22, citing State v. Thompkins, 78 Ohio

St.3d 380, 386, 678 N.E.2d 541 (1997). When reviewing the sufficiency of

the evidence, our inquiry focuses primarily upon the adequacy of the

evidence; that is, whether the evidence, if believed, reasonably could support

a finding of guilt beyond a reasonable doubt. Thompkins, syllabus. The

standard of review is whether, after viewing the probative evidence and

inferences reasonably drawn therefrom in the light most favorable to the

prosecution, any rational trier of fact could have found all the essential

elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
Scioto App. No. 14CA3674                                                         5

U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); State v. Jenks, 61

Ohio St.3d 259, 273, 574 N.E.2d 492 (1991). Furthermore, a reviewing

court is not to assess “whether the state's evidence is to be believed, but

whether, if believed, the evidence against a defendant would support a

conviction.” Thompkins, 78 Ohio St.3d at 390 (Cook, J., concurring).

       {¶9} Thus, when reviewing a sufficiency-of-the-evidence claim, an

appellate court must construe the evidence in a light most favorable to the

prosecution. State v. Hill, 75 Ohio St.3d 195, 205, 661 N.E.2d 1068 (1996);

State v. Grant, 67 Ohio St.3d 465, 477, 620 N.E.2d 50 (1993). A reviewing

court will not overturn a conviction on a sufficiency-of-the-evidence claim

unless reasonable minds could not reach the conclusion that the trier of fact

did. State v. Tibbetts, 92 Ohio St.3d 146, 162, 749 N.E.2d 226 (2001); State

v. Treesh, 90 Ohio St.3d 460, 484, 739 N.E.2d 749 (2001).

      {¶10} “Although a court of appeals may determine that a judgment of

a trial court is sustained by sufficient evidence, that court may nevertheless

conclude that the judgment is against the weight of the evidence.”

Wickersham, supra, at ¶ 24, quoting Thompkins, 78 Ohio St.3d at 387.

      “ ‘Weight of the evidence concerns the inclination of the greater
      amount of credible evidence, offered in a trial, to support one
      side of the issue rather than the other. It indicates clearly to the
      jury that the party having the burden of proof will be entitled to
      their verdict, if, on weighing the evidence in their minds, they
      shall find the greater amount of credible evidence sustains the
Scioto App. No. 14CA3674                                                         6

      issue which is to be established before them. Weight is not a
      question of mathematics, but depends on its effect in inducing
      belief.’ ” Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-
      2179, 972 N.E.2d 517, ¶ 12, quoting Thompkins, 78 Ohio St.3d
      at 387, quoting Black's Law Dictionary 1594 (6th Ed.1990).

      {¶11} When an appellate court considers a claim that a conviction is

against the manifest weight of the evidence, the court must dutifully

examine the entire record, weigh the evidence, and consider the credibility

of witnesses. Wickersham, supra, at ¶ 25. The reviewing court must bear in

mind, however, that credibility generally is an issue for the trier of fact to

resolve. State v. Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001); State v.

Murphy, 4th Dist. Ross No. 07CA2953, 2008-Ohio-1744, ¶ 31. “ ‘Because

the trier of fact sees and hears the witnesses and is particularly competent to

decide “whether, and to what extent, to credit the testimony of particular

witnesses,” we must afford substantial deference to its determinations of

credibility.’ ” Wickersham, supra, quoting Barberton v. Jenney, 126 Ohio

St.3d 5, 2010-Ohio-2420, 929 N.E.2d 1047, ¶ 20, quoting State v. Konya,

2nd Dist. Montgomery No. 21434, 2006-Ohio-6312, ¶ 6, quoting State v.

Lawson, 2nd Dist. Montgomery No. 16288 (Aug. 22, 1997). As the Eastley

court explained:

       “ ‘[I]n determining whether the judgment below is manifestly
      against the weight of the evidence, every reasonable intendment
      must be made in favor of the judgment and the finding of facts.
Scioto App. No. 14CA3674                                                         7

      ***

      If the evidence is susceptible of more than one construction, the
      reviewing court is bound to give it that interpretation which is
      consistent with the verdict and judgment, most favorable to
      sustaining the verdict and judgment.’ ” Eastley at ¶ 21, quoting
      Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461
      N.E.2d 1273 (1984), fn.3, quoting 5 Ohio Jurisprudence 3d,
      Appellate Review, Section 60, at 191-192 (1978).

      {¶12} Thus, an appellate court will leave the issues of weight and

credibility of the evidence to the fact finder, as long as a rational basis exists

in the record for its decision. State v. Picklesimer, 4th Dist. Pickaway No.

11CA9, 2012-Ohio-1282, ¶ 24; accord State v. Howard, 4th Dist. Ross No.

07CA2948, 2007-Ohio-6331, ¶ 6 (“We will not intercede as long as the trier

of fact has some factual and rational basis for its determination of credibility

and weight.”).

       {¶13} Once the reviewing court finishes its examination, the court

may reverse the judgment of conviction only if it appears that the fact-finder,

when resolving the conflicts in evidence, “ ‘clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered .’ ” Wickersham, supra, at ¶ 26; Thompkins, 78 Ohio

St.3d at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d

717 (1st Dist.1983). A reviewing court should find a conviction against the

manifest weight of the evidence only in the “ ‘exceptional case in which the
Scioto App. No. 14CA3674                                                       8

evidence weighs heavily against the conviction.’ ” Id., quoting Martin, 20

Ohio App.3d at 175; State v. Lindsey, 87 Ohio St.3d 479, 483, 721 N.E.2d

995 (2000).

                             LEGAL ANALYSIS

      {¶14} Appellant was convicted of R.C. 2919.22(B)(1)(E)(2)(d),

endangering children. The relevant portions of the statute provide as

follows:

      “(B) No person shall do any of the following to a child under
      eighteen years of age or a mentally or physically handicapped
      child under twenty-one years of age:

      (1) Abuse the child;

      ***

      (E)(1) Whoever violates this section is guilty of endangering
      children.

      ***

      (d) If the violation is a violation of division (B)(1) of this
      section and results in serious physical harm to the child
      involved, a felony of the second degree.”

      {¶15} While the State asserts the jury had sufficient evidence on each

element of the crime charged to prove Appellant’s guilt of child endangering

beyond a reasonable doubt, Appellant contends the evidence at trial was not

legally sufficient to sustain a verdict against him. Appellant points to the

circumstantial nature of the evidence that he recklessly endangered his own
Scioto App. No. 14CA3674                                                                                        9

infant. We must agree with Appellant that a great deal of circumstantial

evidence was presented in his case. However, we also observe:

           “[D]irect evidence of a fact is not required. Circumstantial
           evidence * * * may also be more certain, satisfying, and
           persuasive than direct evidence.” State v. Grube, 987 N.E.2d
           287, 2013-Ohio-692, ¶ 30, quoting State v. Lott, 51 Ohio St.3d
           160, 555 N.E.2d 293 (1990), citing Michalic v. Cleveland
           Tankers, Inc., 364 U.S. 325, 330, 81 S.Ct. 6, 10, (1960), citing
           Rogers v. Missouri Pacific RR Co, 352 U.S. 500508, fn.17, 77
           S.Ct. 443, 449, fn.17, (1957). Even murder convictions and
           death sentences can rest solely on circumstantial evidence.
           Grube, supra, citing State v. Apanovitch, 33 Ohio St.3d 19, 514
           N.E.2d 394 (1987); State v. Nicely, 39 Ohio St.3d 147, 151, 529
           N.E.2d 1236, 1239 (1988).”

           {¶16} At the outset, we summarize the medical evidence which was

presented to the jury for consideration:

           1) M.A.’s pediatrician, Dr. Steven Keys, testified that he saw
           M.A. three times after her birth and prior to her trip to the
           SOMC emergency room on August 3, 2013. His records
           demonstrate essentially normal exams, no pain or bruising, and
           the description of M.A. as healthy and “well-cared for,” despite
           being “fussy” on two of the three visits. Specifically, Dr. Keys
           and his nurse practitioner performed hip manipulations to see if
           the hips had been dislocated during birth. Dr. Keys testified
           there was no indication of pain and injury during the
           manipulations. M.A. did not react with any pain or crying.

           2) SOMC emergency room physician Dr. Jason Cheatham
           testified that M.A. was presented with right leg complaints on
           August 3, 2013. He documented redness on top of the foot and
           tenderness to the right foot, ankle, and lower leg. He and
           another physician examined M.A.2 She cried when the right leg
           was touched or repositioned, consistent with injury. Dr.

2
    Later testimony and the records indicate the other physician was a Dr. Ross who did not testify at trial.
Scioto App. No. 14CA3674                                                                                10

        Cheatham further testified the history documented in the
        records indicated that M.A. kicked her father with such force
        that it loosened his tooth. Dr. Cheatham testified an infant that
        age could not exhibit that kind of force. Due to the injury and
        the history of injury documented in the records, x-rays were
        obtained. Dr. Cheatham specifically testified although he was
        not a radiologist, in his opinion the x-rays revealed a “prime
        example of child abuse,” given the incongruent history of
        injury. Dr. Cheatham coordinated with the social worker to
        obtain further information and arrange transport to Children’s
        Hospital.

        3) SOMC radiologist Dr. Nathan Bennington testified that the
        images on the x-rays showed multiple recent “corner” or
        “bucket” fractures highly-suggestive of abuse, so “classic” that
        he used them in his teaching. He testified the fractures were not
        consistent with the history of injury. He further testified the
        fractures were “acute,” meaning recent.3 He testified the pain
        and swelling caused by the fractures would start immediately
        after the fracture occurred. He testified the healing of those
        type of fractures occurs in one-to-two weeks. Dr. Bennington
        testified the mechanism of injury for those types of fractures is
        shaking, twisting, or blunt trauma.

        4) Children’s Hospital pediatric radiologist Dr. Sally Smith
        testified that the multiple fractures were, without a doubt in her
        opinion, caused by abuse by shaking or twisting, and would not
        occur by ordinary playing or handling of M.A. She specified 7
        separate fractures.

        5) SOMC social worker Jennifer Estep testified that upon
        informing Adkins that M.A. would be transferred to Children’s
        Hospital and that Children’s Services would be contacted, she
        immediately responded: “I knew you would think we abused
        our daughter”;




3
 Dr. Bennington explained an older injury would have a callous formation around it instead of being a
sharp fracture line, as reflected on M.A.’s x-rays.
Scioto App. No. 14CA3674                                                   11

      6) Adkins’ step-mother, Aronessa Butler, testified that prior to
      leaving M.A. with Appellant on the date of injury, she diapered
      M.A. and saw no swelling or bruising but when she returned 2-
      3 hours later, she noticed a red mark on M.A.’s abdomen and
      Appellant questioned her a couple of times: “Do you think her
      leg is broken?”

      7) Children’s Hospital physician Dr. Jonathan Thackeray’s
      testimony corroborated Dr. Bennington’s diagnosis of “corner”
      or “bucket-handle” fractures. Additionally, Dr. Thackeray
      testified M.A. had bruising of her abdominal wall and multiple
      fractures of both legs. He specifically testified the history
      provided of kicking her father would not result in a fracture, let
      alone multiple fractures. He testified that multiple fractures
      were caused by shaking or forceful pulling of the bone, pulling
      or twisting, i.e. excessive force. He testified the symptoms of
      pain would appear within minutes, hours, or 1-2 days, but not
      three weeks. Dr. Thackeray also ruled out childbirth as the
      mechanism of injury.

      8) Dr. Thackeray identified Exhibits 20 and 21, photographs of
      bruising on the right side of M.A.’s abdominal wall, running
      along her belly button. He also identified Exhibits 22, 23 and
      24, photographs of the left side of M.A.’s abdomen which
      showed bruising similar to the right side. He testified sticky
      tape on a diaper would not result in that type of bruising
      because bruising is trauma to blood vessels underneath the skin.
      He further testified that blood testing was performed to see if
      M.A. had something wrong with her blood or bone health, but
      this testing was normal. Dr. Thackeray testified the presence of
      bruising and multiple fractures caused him to be concerned with
      abuse, given there was no reasonable explanation for the
      injuries.

      {¶17} R.C. 2919.22(B)(1) sets forth the essential elements of the

offense of endangering a child as follows: “No person shall * * * abuse the

child.” A successful R.C. 2919.22(B)(1) conviction requires the State to
Scioto App. No. 14CA3674                                                        12

prove beyond a reasonable doubt: (1) that the child is under eighteen years

of age; (2) an affirmative act of abuse occurred; and (3) that the defendant

recklessly committed the act of abuse. State v. Swain, 2002 WL 146204

(Jan. 23, 2002). See State v. Ivey (1994), 98 Ohio App.3d 249, 257, 648

N.E.2d 519, 525; see also McGee, supra; State v. Burdine Justice, 125 Ohio

App.3d 707, 713, 709 N.E.2d 551, 555(1998). To establish an affirmative

act of abuse, the State must show that the defendant committed “an act

which inflicts serious physical harm or creates a substantial risk of serious

harm to the physical health or safety of the child.” Swain, supra; Ivey, 98

Ohio App.3d at 257, 648 N.E.2d at 525; Burdine Justice, 125 Ohio App.3d

at 714, 709 N.E.2d at 555. R.C. 2901.22(C) defines “recklessly” as follows:

      “A person acts recklessly when, with heedless indifference to
      the consequences, he perversely disregards a known risk that
      his conduct is likely to cause a certain result or is likely to be of
      a certain nature. A person is reckless with respect to
      circumstances when, with heedless indifference to the
      consequences, he perversely disregards a known risk that such
      circumstances are likely to exist.”

R.C. 2901.01(A)(5) includes in its definition of “serious physical harm”:

      (c) Any physical harm that involves some permanent
      incapacity, whether partial or total, or that involves some
      temporary, substantial incapacity;

      ***
Scioto App. No. 14CA3674                                                                                    13

         (e) Any physical harm that involves acute pain of such duration
         as to result in substantial suffering or that involves any degree
         of prolonged or intractable pain.

         {¶18} In addition to the pertinent medical testimony set forth above,

the State called Aronessa Butler, Adkins’ step-mother, to testify during the

case-in-chief. She testified on August 2, 2013, she and her husband took

Adkins shopping for school supplies. Before they left, Mrs. Butler changed

M.A.’s diaper. She testified she did not notice any swelling of the legs or

bruising on the abdomen. M.A. was “fussy” but did not seem to be in pain.

When the Butlers and Adkins left, Appellant, M.A., and the older daughters

remained at home.4

         {¶19} Mrs. Butler testified they were gone 2-3 hours to Walmart and

a nearby Bob Evans. While they were eating, Adkins and Appellant talked

on the phone once. Mrs. Butler could hear them conversing about changing

M.A.’s diaper. Mrs. Butler testified Appellant told Adkins that M.A. “hurt

when you touched her heel,” and she was “fussing.”

         {¶20} When they returned to the Adkins’ home, Mrs. Butler examined

M.A. Mrs. Butler did not notice swelling, but did notice a red mark on her

abdomen. Mrs. Butler testified Appellant asked her a couple of times “Do

you think her leg is broken?” Mrs. Butler opined that the leg was not broken

4
 The evidence is not clear on this point as Adkins testified only two of the older girls were home and at
some point, S.A. came home.
Scioto App. No. 14CA3674                                                                                   14

but had a minor injury of some sort. She advised taking M.A. to the doctor

if she was still fussy the next day. The defense did not cross-examine Mrs.

Butler at that time, but planned to bring her back during its case-in-chief.5

           {¶21} Detective Malone from the Scioto County Sheriff’s

Department testified that at SOMC on August 3, 2013, Appellant indicated

that M.A. kicked him the day before, but at Children’s Hospital on August 5,

2013, his story changed and at the Sheriff’s Department on August 6, 2013,

Appellant suggested three additional mechanisms of injury.

           {¶22} Detective Malone testified when he learned M.A. had multiple

fractures, he and Detective Jodi Conkel went to Children’s Hospital to

further investigate. At Children’s Hospital, the detectives spoke with

Appellant and Mrs. Adkins, took photographs of M.A., and obtained her

medical records.

           {¶23} Detective Malone testified on August 6, 2013, Appellant and

Mrs. Adkins were asked to come to the sheriff’s department for formal

interviews. The videotaped interviews of Appellant and his wife were

played for the jury and admitted into evidence as Exhibits 15 and 18. The

interviews reveal Appellant and his wife gave conflicting statements of

events and recollections from those presented at trial.


5
    The record indicates M.A. was placed with the Butlers for the next year while the case was pending trial.
Scioto App. No. 14CA3674                                                      15

      {¶24} Appellant suggested in the video and at trial that M.A. was

possibly hurt: (1) on her swing, (2) when her mother squeezed around her

crib, or (3) by their dog. Detective Malone’s explicit testimony is that he

was led to believe, from Appellant, that the other children were never left

alone with M.A. and there was no indication the other siblings had hurt M.A.

The relevant exchange from the Appellant’s transcribed videotaped

interview is as follows:

      Malone:      There’s something definitely wrong because you
                   didn’t do it, you both said your kids didn’t do it,
                   she didn’t do it, didn’t see who did it but she’s [the
                   baby] never away from you guys.

      Appellant: Well as far as I know of none of the girls done it
                 but like you said, we raised them by our sight the
                 whole time. (sic.) The only time I wasn’t by her
                 sight was I laid her in her playpen while I went to
                 go use the bathroom. One of the other girls just sat
                 and listened to make sure she wasn’t going to start
                 crying while I went to the bathroom.

      Malone:      Which one of them was that?

      Appellant: My oldest one.

      Malone:      The nine year old.

      Appellant: Yeah. Which I wasn’t in the bathroom maybe but
                 a minute. I just went in there to take a pee and
                 right back out. As a matter of fact I didn’t even
                 shut the door all the way, I left it cracked open.

      ***
Scioto App. No. 14CA3674                                                      16

      Appellant: Well the other kids didn’t do it.

      ***

      Malone:      When you came out of the bathroom was she [the
                   baby] screaming and crying?

      Appellant: Huh-um.

      Malone:      Did you ask your other daughter what happened?

      Appellant: No, she [the baby] was laying there in the bed
                 (inaudible) bright eyes as can be, making a bunch
                 of weird looks on her face like she always does.
                 She was waiving her arms wasn’t crying or
                 nothing. The only time she whimpered is when
                 she kicked me in the mouth * * *.

      {¶25} Detective Malone also testified that he interviewed Adkins and

her interview was identified as Exhibit 18 and played for the jury. Similarly,

on the video Adkins also stated they did not leave the other children alone

with the baby. Initially, Adkins denied Appellant was ever violent or angry

towards her. However, later in the video, she described several instances of

violence. The transcript of her recorded interview also confirms this

evidence. The evidence contained in her video will be set forth more fully

below.

      {¶26} Detective Malone concluded his testimony by opining that

there was no evidence the mother, other children, or an unknown person had

hurt M.A. Malone testified there was no evidence that M.A. had injuries or
Scioto App. No. 14CA3674                                                      17

abnormal cries or pains prior to the incident. Based on his investigation,

Malone opined the injuries happened within the 24-hour period before

August 2, 2013.

      {¶27} Detective Jodi Conkel’s testimony echoed Detective Malone’s

as to the investigation which took place at Children’s Hospital. Conkel also

learned there were acts of violence in the home which scared Adkins.

Detective Conkel testified, based on her investigation, she never thought

Adkins, the other children, or M.A. herself caused the injuries.

      {¶28} The State’s medical witnesses were all qualified as experts.

All State’s exhibits admitted into evidence were identified and authenticated.

When the State rested, defense counsel made a Crim.R. 29 motion which

was denied.

      {¶29} Defense’s case-in-chief began by recalling Aronessa Butler

who testified that Appellant was a good dad, that his girls adored him, and

that he took care of the home and attended their school activities. She also

testified that M.A. had been exposed to other adults throughout the week.

However, Mrs. Butler also admitted that Appellant had a temper and had

once a made a threat about “driving a truck through Children’s Services.”

      {¶30} Naomi Kinsel, a case worker with Scioto County Children’s

Services, testified both Appellant and his wife completed a parenting class.
Scioto App. No. 14CA3674                                                       18

Ms. Kinsel testified but for Appellant’s felony charges and the no-contact

orders, Appellant had satisfied all agency requirements for M.A. to be

returned home. On cross-examination, Ms. Kinsel admitted documenting a

threat Appellant made about Children’s Services, but testified she had no

real fear about the threat.

      {¶31} Adkins testified she and Appellant had been married 9 years.

They have five daughters, two of which are from their previous

relationships. Adkins testified M.A. was a planned pregnancy, and

Appellant was very excited. She only had 2 weeks of maternity leave, so

Appellant stayed at home and took care of all the children. He contributed

to the household income by “junking.” She had never questioned his ability

to parent.

      {¶32} Adkins testified she did not know how M.A. actually received

her injuries on August 2, 2013. She had no cause to believe Appellant

struck M.A. or pinched her skin. On August 2, 2013, Adkins had gone with

her father and step-mother to get school supplies for the older girls. About 2

- 2 ½ hours after they left, Appellant called her at dinner and said that he

figured out why M.A. cried during diaper changes. Appellant told her that

when he touched M.A.’s ankle, she screamed, and he saw redness and
Scioto App. No. 14CA3674                                                     19

swelling on her leg. Adkins told Appellant to take a heat pack, wrap it in a

towel, and place it on M.A.’s leg. They left the restaurant shortly thereafter.

      {¶33} When Adkins arrived home, M.A. was asleep on the bed.

While Mrs. Butler earlier denied seeing swelling of the leg when they

returned home, Adkins testified M.A.’s right leg was noticeably swollen.

Mrs. Butler thought it was not serious and possibly M.A. had stubbed her

leg. Mrs. Butler advised taking M.A. to the emergency room if it was still

swollen in the morning.

      {¶34} On cross-examination, Adkins admitted she did not notice

anything wrong with M.A. during the first three weeks of her life and,

specifically, before she left M.A. at home with Appellant on August 2, 2013.

Adkins did not recall telling Detective Malone that severe screaming when

they changed M.A.’s diaper had never occurred previously. Adkins did not

recall saying that the severe pain occurred just after she came home and

Appellant had been watching the children. She did not recall telling

Detective Malone that M.A.’s scream was not her normal cry.

      {¶35} By way of contrast to her trial testimony about the 2 ½ hour

time frame, in her recorded interview, Adkins advised she was gone about 4

hours on the day M.A. was injured. Furthermore, as to M.A.’s

symptomatology, Adkins stated as follows in the recorded interview:
Scioto App. No. 14CA3674                                               20

     Malone:    So then you put down at the end of it [the
                statement] I notice when you touch [M.A.’s]
                right ankle she would scream as if it hurt severely.

     Adkins:    Right, right.

     Malone:    Did that happen any time before that?

     Adkins:    No, no.

     Malone:    So that severe pain was just when you came home
                from buying school supplies for the kids?

     Adkins:    Right, right.

     Malone:    Was the leg red like that when you left?

     Adkins:    No, no.

      ***

     Malone:    And to your knowledge he never left the child out
                of his sight?

     Adkins:    No, not to my knowledge, no.

     Malone:    Okay you brought her home and she seemed to be
                fine, correct?

     Adkins:    Yeah, other than she always, ever since birth,
                when you pick their little ankles up to put the
                diaper on her, change her, she would squall like we
                were really hurting her but I just thought well she
                hates having her diaper changed. She’s a baby.
                They don’t like it. * * * I didn’t think anything of
                it, you know, I mean it wasn’t out of the normal
                cry of a baby that’s getting her diaper changed. I
                just thought she was being fussy. She don’t like it.

     Malone:    So then on the 2nd of this month you had told me
Scioto App. No. 14CA3674                                                21

                that she had never cried like this before and her leg
                was real sore to the touch, tell me about what you
                told me there.* * * Should I say what got you to
                the point to where you took her to the ER?

     Adkins:    Well, I came home Thursday night cause I went
                with my dad and his wife to go get school supplies
                for the other girls and I noticed that her right leg
                was a bit swelled and was bigger than her left leg
                and when you touched it she would scream like it
                hurt and I told my husband, I said I don’t know
                what in the world is going on. I don’t know why
                she’s, you know, why it’s swelled, why she’s
                crying like that * * *. So that’s what prompted me
                to take her to the hospital.


     Malone:    Well here’s the thing between what you wrote here
                and what you told me at the ER and what you’re
                telling me now is this was never an acute pain and
                she wasn’t screaming and she wasn’t like this
                before yesterday when she kicked him in the
                mouth, and now you’re saying, yeah, she had that
                all along.

     Adkins:    We. I mean I’m just trying to think of anything. I
                mean they just, I questioned the doctor-

     ***

     Malone:    Why didn’t you tell me that when I left the ER?

     Adkins:    I didn’t think about it. Honestly, I didn’t.

     Malone:    That’s pretty important, if my kid has had pain
                since it’s been born-

     Adkins:    Well, I didn’t know she was in pain though, I
                really didn’t. I just thought she didn’t like having
                her diaper changed. She’s a baby.
Scioto App. No. 14CA3674                                                       22

      {¶36} In the recorded interview, Adkins also testified to an incident

involving Appellant’s temper 5-6 years prior. Despite telling Detective

Conkel in the recorded interview that Appellant grabbed a bedpost in anger

and it “scared the crap out of her,” at trial she testified that Appellant’s

action did not scare her at all. At trial she also explained when she was

trying to leave, a bag of clothes was torn accidentally, not “shredded” by

Appellant. In the interview she informed Appellant threatened to take the

battery out of the car to keep her from leaving, but at trial explained he did

so for her own safety.

      {¶37} Lastly, Adkins testified she had not seen everyone who had

come in contact with M.A. 100-percent of the time. She explained her

statement to the social worker about “knowing they would be accused of

child abuse,” was made because she had heard every single time you take a

baby in with something wrong with arms or legs, it is considered abuse and

Children’s Services is involved.

      {¶38} Appellant also called his minor daughters to testify on his

behalf. A.K., age 13, testified she had lived with Appellant since July 2014.

She testified he is the “best father she could ever have.” She had never seen

Appellant being violent with her sisters or Adkins.
Scioto App. No. 14CA3674                                                                23

           {¶39} S.A., age 11, and B.A., age 9, both testified they had never

seen their father be violent towards their mother, them, or M.A. Both girls

denied seeing Appellant hurt M.A. Both girls testified that their parents

argued, but they always took it into the bedroom. B.A. also stated: “He

would never hurt her. I know that. But I ain’t sure though because I don’t

really know if he would hurt her.” B.A. further testified she was “kind of

afraid of them fighting because I’ve seen shows when these girls and guys

get in fights and one of them kills them, and sometimes I do get kind of

scared of them fighting because of that.” On cross-examination, both girls

admitted they knew why they were in court and that “daddy” could go to

prison.

           {¶40} At the end of the defense case-in-chief, Appellant testified. He

began by informing the jury that he had been around children all of his life,

taking care of his sister’s children when he was 14 or 15.6 He liked helping

his wife by staying home with the children.

             {¶41} Appellant testified on August 2, 2013, they had a cookout.

They invited his parents and brother. Appellant’s family arrived around

12:30 or 1:00 p.m. However, they left and ended up not coming back.




6
    This included Levi Swords, his nephew, who also testified on behalf of Appellant.
Scioto App. No. 14CA3674                                                     24

Adkins went shopping with the Butlers later in the evening. Appellant

testified they were only gone 1 ½ to 2 hours.

      {¶42} Appellant testified he had laid M.A. on the bed and was rubbing

his beard up and down her legs and around her belly. As he did, she kicked

her leg up, hitting him in the mouth. Appellant saw blood on her foot. He

touched M.A.’s ankle and she started crying. Appellant called his wife and

told her M.A.’s ankle was hurt and swollen. When Adkins came home they

discussed what to do. He testified Mrs. Butler’s recollection was wrong

because he asked “What do you think is wrong with her,” not, “Do you think

her leg is broken?”

      {¶43} The next afternoon they took M.A. to the emergency room.

They waited a day because as long as M.A. wasn’t touched, she didn’t cry.

Appellant had no reluctance to take her because of any child abuse.

Appellant denied hurting M.A. accidentally or intentionally. He testified, as

did Adkins, that he believes the bruising on her abdomen is from the diaper

tape. He testified she did not have one mark on her belly that day, but they

were using cheaper diapers with sticky tape and it stuck to her skin.

      {¶44} Appellant testified Detective Malone kept pushing him to

provide explanations. Appellant testified it is possible another family

member, friend, or one of M.A.’s sisters could have done it because in the
Scioto App. No. 14CA3674                                                                               25

week-to-10 days prior to the incident, many other people besides Appellant

had access to M.A. and held her, including his children, his brother and

girlfriend, girlfriend’s son, wife, landlord Joe Weeks, Nancy Fodge, Tara

Gillum, his parents, nephew and niece. Appellant also testified S.A., his

daughter, was going from room to room on August 2, 2013. And, because

of the cookout, multiple people were in the home on August 2, 2013. Even

nurses at Cabell Huntington hospital held M.A. while they visited his

father.7

        {¶45} Appellant admitted he has a temper. He could not remember

the reason for his prior arguments with his wife. He denied grabbing a

plastic bag of clothes from her and tearing it up. Appellant admitted he

grabbed the bed post. He admitted he told her he would take the tires off the

car or battery out to keep her from leaving. Appellant testified he never

intended violence towards Children’s Services and was just blowing off

steam. He testified Mrs. Butler was a liar to say he asked her repeatedly if

she thought M.A.’s leg was broken.

         {¶46} In State v. Swain, 2002 WL 146204, (Jan. 23, 2002), this Court

considered a sufficiency of the evidence argument, in the appeal of a

conviction for child endangering. In Swain, supra, the defendant was
7
 Larry Adkins, Appellant’s father, testified he did not see M.A. when she was first born because he was in
Cabell Huntington Hospital. M.A. was taken to visit him there. His testimony indicates she would have
been 3-4 days old at the time.
Scioto App. No. 14CA3674                                                         26

convicted of felonious assault and child endangerment after the minor child

sustained hot water burns and multiple fractures of the wrists, ankles, and

thigh within the first month of his life. At Swain’s trial, the child’s

pediatrician testified that the child’s injuries resulted from abuse. An

emergency room doctor at Children’s Hospital, Dr. Chapman, testified that

the fractures the child sustained were “corner fractures or bucket handle

fractures” caused by violent shaking.

       {¶47} As in the case sub judice, in Swain, Dr. Chapman excluded

vaginal delivery as the cause of the broken bones. She testified that because

the child was delivered three weeks earlier, the x-rays would have revealed

evidence of healing. Additionally, Dr. Chapman testified: “A non-moving

three-week-old cannot sustain a femur fracture from his own activities.”

        {¶48} Furthermore, in Swain, the child’s mother acknowledged that

she did not initially tell the investigating detective that the child was with

Swain’s mother and sister for part of the day prior because “she did not

realize it was important to do so.” Similarly here, Appellant and his wife did

not initially advise detectives other people had access to M.A. in the days

and hours leading up to her symptoms. And, Adkins initially omitted

mention of M.A.’s “severe screaming” since birth, as she “didn’t think about

it.”
Scioto App. No. 14CA3674                                                     27

      {¶49} On appeal, Swain cited State v. Miley, 114 Ohio App.3d

738, 684 N.E.2d 102 (4th Dist.1995), for the proposition that when the

testimony in a child abuse case indicates that a defendant was one of two

care givers, the evidence is insufficient to prove the elements of felony child

endangering. In Miley, the appellant was convicted of felony child

endangering after his six-day-old daughter suffered severe internal injuries.

This court reversed Miley’s convictions noting that the State presented no

direct evidence that Miley abused the child, failed to protect her from abuse,

or even knew of the abuse. We further found that the State’s circumstantial

evidence, that Miley and the child’s mother were the only ones with access

to the child, did not prove that Miley was the one who abused the child

beyond a reasonable doubt. We observed at 745:

      “Reasonable doubt is present when jurors cannot say they are
      firmly convinced of the truth of the charge. R.C. 2901.05(D);
      State v. Frazier (1995), 73 Ohio St.3d 323, 330, 652 N.E.2d
      1000, 1008. A fifty percent possibility does not satisfy the
      standard of beyond a reasonable doubt. Therefore, reasonable
      minds could only reach the conclusion that the State did not
      prove beyond a reasonable doubt that Miley abused Jessica.”

      {¶50} Swain argued the evidence in his case demonstrated that other

relatives spent “significant time” with the injured child. However, this court

disagreed. After recognizing the probative value of circumstantial evidence,

we concluded in Swain at *8:
Scioto App. No. 14CA3674                                                     28

      “[Sufficient evidence supports appellant’s R.C. 2919.22(B)
      conviction. Evidence exists that [Damien] was abused and that
      his injuries occurred on [December 16], the day appellant cared
      for [Damien.] The doctors detected no injuries prior to
      December 17. Appellant and [the child’s mother] were together
      on December 15. [The mother] stated that she did not see who
      caused [Damien’s] injuries and that she did not cause the
      injuries. Evidence exists that appellant was the sole caretaker
      during the period of time the abuse occurred. [Detective Lowe]
      testified that appellant stated he cared for [Damien] the day
      before the injuries were discovered. Appellant did not inform
      the detective that [Damien] had been in anyone else’s care.
      Although some evidence exists that appellant was not the sole
      caretaker during the period of time when the abuse occurred,
      once again the jury was free to reject appellant’s other
      evidence. See State v. Sampsill (June 29, 1998) Pickaway App.
      No. 97CA17, unreported. (internal citations omitted.)”

      {¶51} In Swain at *9, we found Miley to be distinguishable in that:

      “In Miley, the evidence revealed that at the time the abuse
      occurred, the child was in the care of more than one person. In
      the case at bar, however, evidence exists that at the time of
      Damien's injuries, appellant was the sole caretaker. See
      Sampsill, 1998 WL 346680 (June 29, 1998). As we noted
      above, evidence exists that the injuries occurred on December
      16 and, despite appellant's claims to the contrary, that appellant
      was the sole caretaker that day and that appellant did not take
      the child to visit with relatives. Additionally, appellant, like the
      defendant in Sampsill, was alone with the child for a substantial
      portion of the time-frame within which the injuries occurred.”

      {¶52} In the case sub judice, we find sufficient evidence exists to

support Appellant’s R.C. 2919.22(B) conviction. We find the analysis of the

evidence more similar to that in State v. Swain, supra. Here, Appellant has

first argued that while the State argued M.A.’s injuries had to happen within
Scioto App. No. 14CA3674                                                     29

the 2-3 hours Appellant was essentially alone with M.A., the trial testimony

from medical experts actually established that the injury could have taken

place up to several days prior to the time M.A. was presented to the SOMC

emergency room. However, the records and testimony show M.A. was born

on July 10, 2013, had been examined at her pediatrician’s office three times

since birth where she had normal exams; showed no evidence of bruising;

and no evidence of pain when her hips and legs were manipulated.

      {¶53} Moreover, Adkins also testified that during the first three weeks

of M.A.’s life and before she left to shop on August 2, 2013, she did not

notice anything wrong with M.A. Mrs. Butler also noticed no swelling or

bruising prior to the shopping trip. The only evidence that M.A. had any

abnormal cries or pains regularly and prior to the incident came from her

parents, and was conflicting, as discussed above.

      {¶54} By all accounts, including Appellant’s, M.A. first exhibited

symptoms during the 2-3 hours after they left the home to go shopping.

Appellant himself testified that on August 2, 2013 while the others were

gone, he was rubbing the baby’s stomach and legs with his beard when she

kicked him, hitting his mouth. He touched her ankle and she started crying.

Appellant himself testified that when he touched M.A.’s ankle, she

screamed, and he saw redness and swelling on her leg.
Scioto App. No. 14CA3674                                                     30

      {¶55} Dr. Bennington testified that the pain and swelling caused by

fractures would begin immediately. Dr. Thackeray also testified symptoms

of pain would appear within minutes, hours, or 1-2 days, but not weeks. All

this evidence establishes that for the first three weeks of her life, and

specifically between July 30, 2013 and August 2, 2013, roughly 4 days,

M.A. did not exhibit symptoms or signs of injury.

      {¶56} Here, it is true that in Dr. Bennington’s cross-examination

testimony he admits he could not pinpoint an exact time when the injuries

occurred, and Dr. Thackeray’s and Dr. Smith’s cross-examinations, they

generally agree that the injuries would have had to have been sustained

“within” the 7-10 or 7-14 days of coming to the hospital. However, it

appears the jury rejected Appellant’s interpretation of the evidence as

showing the injuries occurred within the later possible time frame and were

more convinced by the medical evidence and documentation tending to

show that the injuries occurred shortly after the manifestation of symptoms,

which occurred during the 2-3 hour time frame Appellant was M.A.’s sole

care taker. As in Swain, evidence exists that M.A.’s injuries occurred on a

date certain, here August 2, 2013. We find sufficient evidence exists that

M.A.’s injuries occurred on August 2, 2013.
Scioto App. No. 14CA3674                                                       31

      {¶57} Appellant’s next argument is that nearly two dozen people had

access to M.A. during the 7 days prior to the incident, and that during those

7 days there were times when she was out of his care. Furthermore, none of

them were investigated by the police or hospital staff. In all, Appellant

suggested his brother and girlfriend, girlfriend’s son, his landlord Joe

Weeks, Nancy Fodge, Tara Gillum, his parents, his niece and nephew, and

nurses at Cabell Huntington Hospital who held M.A. when she was only 3-4

days old all had access to M.A. Appellant even testifies to a cookout earlier

in the day on August 2, 2013, which brought multiple people into the home.

However, the State argued the evidence demonstrated Appellant was alone

with M.A. a longer segment of time than anyone else, and just before the

symptoms occurred.

      {¶58} We begin by noting no one took M.A. to the emergency room

until the next day, where Appellant explained to the treating providers that

M.A. injured herself by kicking him. However, both Dr. Cheatham and Dr.

Thackeray testified it was not possible for a child M.A.’s age to injure

herself in that manner. Dr. Thackeray and Dr. Smith testified M.A.’s
Scioto App. No. 14CA3674                                                                                  32

injuries were caused by excessive force, shaking, or twisting. Dr.

Bennington testified these injuries are also caused by blunt trauma.8

         {¶59} Then at Children’s Hospital, Appellant began to give other

possible explanations for the injuries. At the Sheriff’s office during the

formal interview, Appellant gave additional explanations. As in Swain,

Appellant and his wife did not initially inform the hospital staff or detectives

that M.A. had been in anyone else’s care but Appellant’s. And even so,

none of the possible explanations of possible injuries describe events of

excessive force or blunt trauma.

         {¶60} Importantly, none of these explanations contain any specific

dates as to when the incidents possibly causing injury occurred. None of the

explanations regarding injury on the swing, the door, the crib, or the dog are

specified as to date. Furthermore, the evidence demonstrates that none of

these possible mechanisms of injury apparently occurred during the 2-3

hours when M.A. was alone with her father and just before she experienced

symptoms. And while Appellant indicated his wife was kicked while she

was pregnant with M.A. and that M.A. was possibly injured during delivery,

Dr. Thackeray testified regarding the birth records and video and testified he

saw nothing to indicate injury during delivery.

8
 Appellant did not dispute the diagnosis of multiple fractures or the theory that the fractures were caused
by excessive trauma.
Scioto App. No. 14CA3674                                                        33

       {¶61} In their recorded statements, Appellant and his wife specifically

denied the other children had hurt M.A. and excluded them as a cause of

injury. However, at trial, Appellant elicited his minor daughters’ testimony.

B.A. testified that she might have accidentally hurt M.A. while she was

playing one day, although she really doesn’t play “rough.” When asked if

one of her sisters could have hurt the baby, B.A. responded: “I don’t know.

H.A., she’s a little rough.” Dr. Smith testified the fractures would not be

caused by ordinary play or handling of M.A. Again, the children’s

testimony about possible accidental injury while playing was vague, was not

qualified as to any specific date in time, and was not specified to be within

the 2-3 hours Appellant was the sole caretaker. And, this testimony

contrasts to Appellant’s initial vehement denial that the other children hurt

M.A.

       {¶62} As in Swain, we find evidence exists that: (1) Appellant was the

sole caretaker of M.A. when the injuries occurred; and (2) that Appellant

was alone with M.A. a substantial portion of the time frame when injuries

occurred. The jury was free to believe or accept all the testimony presented

from the medical experts, the detectives, Appellant and his wife, and the

minor children. Regarding credibility, we are mindful that:

       “The trier of fact, in this case the jury, has the primary
       responsibility for determining the credibility of the witnesses
Scioto App. No. 14CA3674                                                      34

        and the relative weight to be given to each of their testimonies.
        State v. Williams, 10th Dist. Franklin No. 91-AP-653,1992 WL
        42815, (March 5, 1992), citing State v. DeHass, 10 Ohio St.2d
        230, 227 N.E. 212, paragraph 1 of the syllabus (1967).”

        {¶63} Finally, Appellant cites the testimony of every witness who had

personal knowledge of him and his interaction with his wife and children as

being convinced that Appellant could not and did not harm his child. This

argument also, necessarily, depends upon credibility determinations.

Appellant relies on the following remaining defense testimony summarized

here:

        1) Todd Riddle, Joe Weeks, Tim Berry (friends and neighbors)
        and Levi Swords (Appellant’s nephew whom he helped raise)
        testified Appellant was a good dad, and they had not seen
        violence in the Adkins’ home.

        2) Betty Cattee and Carolyn Moore testified Appellant was a
        great parent.

        3) Nancy Fodge, a friend, testified she never observed violence
        between Appellant and his family.

        4) Larry Adkins, Appellant’s father, testified he had never
        observed violence with Appellant’s family.

        {¶64}While Appellant emphasizes the favorable testimony regarding

his parenting skills and interactions, the jury also heard Todd Riddle, Joe

Weeks, Tim Berry, Levi Swords, and Nancy Fodge admit that they did not

know what went on behind closed doors and were not present on August 2,

2013 when M.A. was injured. Betty Cattee, Carolyn Moore, and Nancy
Scioto App. No. 14CA3674                                                        35

Scott (Appellant’s sister) admitted they were not present on August 2, 2013.

Nancy Scott, along with Aronessa Butler and even Adkins, admitted

Appellant had a temper. Appellant’s father Larry Adkins also admitted he

was not present on August 2, 2013.

      {¶65} Regarding M.A.’s “fussiness” during diaper changes, Adkins

testified on direct that M.A. had been “fussy since birth like she’d scream

when we changed her diaper for no apparent reason. I just thought she

didn’t like diaper changes.” However in her recorded statement which the

jury viewed, she told Detective Malone she initially omitted the information

at the hospital about the severe screaming since birth, initially because she

just didn’t “think about it.” In her trial testimony, Adkins also downplayed

Appellant’s tendency towards violence, while the interview the jury heard

contained statements including “There was this time we got into a fight and

he scared me”; “He got mad and I don’t know if he did it to keep from

hitting me or something anyway he shook the metal poles real hard, and it

scared the crap out of me”; and “If I had just taken her with me none of this

never would have happened.”

      {¶66} Appellant also damaged his credibility with his testimony about

a cookout earlier in the day on August 2, 2013 before his wife and the

Butlers went shopping. In Appellant’s videotaped statement, Detective
Scioto App. No. 14CA3674                                                    36

Conkel advised Appellant that one of his daughters said that Appellant had

left them to go to a neighbors’ briefly on August 2, 2013. Appellant

specifically denied leaving M.A. alone on August 2, 2013. This exchange

followed:

      Conkel:       They said that they, she said that she left the baby
                    in the bassinet and locked the door behind you,
                    that you were going to Joe’s to borrow a hose to
                    fill up the pool. You left on the four wheeler.

      Appellant: (Inaudible)

      Conkel:       That’s what she told me.

      Appellant: When I went over, I went over to my landlord’s to
                 get us a hose to fill up a little kiddie pool for them,
                 my wife was still pregnant at the time. My wife
                 was there, who else was there, I think my brother
                 and his girlfriend was there cause we had a cook
                 out that day, and my mom and dad came down
                 * * *.

      {¶67} Appellant’s recollection in his recorded interview about a

cookout is somewhat confusing. Whatever is to be construed about a

cookout taking place on a different day or on August 2, 2013, Appellant

testified about an event bringing additional people into the household which

no other defense witness recalled or found important to mention at trial. We

are constrained to give great deference to the jury’s determination of

credibility, given that the jury was in the best position to see and hear
Scioto App. No. 14CA3674                                                         37

Appellant and all the prosecution and defense witnesses, and to note their

voice inflections and demeanor.

      {¶68}We conclude in viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could find all of the essential

elements of child endangering proven beyond a reasonable doubt. The jury

obviously found the evidence against Appellant compelling. The direct

evidence showed M.A. had no symptoms of multiple fractures or bruising

during the first 24 days of her life. The circumstantial evidence

demonstrates Appellant and his wife initially excluded all other persons, and

Appellant was M.A.’s sole caretaker for 2-3 hours on August 2, 2013,

immediately prior to the manifestation of symptoms.

      {¶69} Having found that sufficient evidence exists to support

Appellant’s conviction, we further find his conviction not to be against the

manifest weight of the evidence. In Wickersham, supra, at ¶ 31, we

observed:

       “A jury, as the finder of fact and the sole judge of the weight of
      the evidence and the credibility of the witnesses, may believe or
      disbelieve all, part, or none of a witness's testimony. State v.
      Proby, 10th Dist. Franklin No. 15AP-1067, 2015-Ohio-3364,
      ¶ 42, quoting State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d
      548 (1964). A conviction is not against the manifest weight of
      the evidence because the jury believed the state's version of
      events over the appellant's version. Id. at ¶ 11, citing State v.
      Houston, 10th Dist. Franklin No. 04AP-875, 2005-Ohio-449,
Scioto App. No. 14CA3674                                                     38

      ¶ 38. A reviewing court must give great deference to the jury's
      determination of witness credibility. Id., citing State v.
      Chandler, 10th Dist. Franklin No. 05AP-415, 2006-Ohio-2070,
      ¶ 19.”

       {¶70} We also observed in Wickersham, supra:

      “ ‘While the jury may take note of inconsistencies and resolve
      or discount them accordingly, * * * such inconsistences do not
      render defendant's conviction against the manifest weight or
      sufficiency of the evidence.’ ” Proby, supra, at ¶ 42, quoting
      State v. Gullick, 10th Dist. Franklin No. 13AP-317, 2014-Ohio-
      1642, ¶ 10, quoting State v. Nivens, 10th Dist. Franklin No.
      95APA09-1236 (May 28, 1996).

      {¶71} Here, the jury obviously believed the State’s version and

construal of the events, took note of inconsistencies in the evidence, and

resolved them in favor of the State. Despite the fact that Appellant’s

conviction is based in part on circumstantial evidence, we do not find this to

be the exceptional case in which the evidence weighs heavily against the

conviction. For the foregoing reasons, we find Appellant’s sole assignment

of error is without merit and we affirm the judgment of the trial court.

                                                JUDGMENT AFFIRMED.
Scioto App. No. 14CA3674                                                      39

Harsha, J., concurring:

      {¶72} I concur in the judgment and opinion overruling Adkins’s

assignment of error and affirming his conviction for child endangering. I

agree with the principal opinion that this case is distinguishable from our

decision in State v. Miley, 114 Ohio App.3d 738, 684 N.E.2d 102 (1996), in

which we held that circumstantial evidence that the defendant and his infant

daughter’s mother were the only persons who cared for and had access to the

infant during the time she suffered severe internal injuries was insufficient to

prove the defendant’s guilt beyond a reasonable doubt.

      {¶73} I concurred in judgment only in that case, and Miley has been

largely confined to its facts and distinguished by this and other appellate

courts since that time. For example, in State v. Haley, 12th Dist. No.

CA2012-10-211, 2013-Ohio-4123, at ¶ 11, the Twelfth District Court of

Appeals specifically determined that “since its release, numerous courts

throughout the state, including this court, have found Miley provides limited

precedential value due to its highly distinguishable facts.” Similarly, in

State v. Hall, 11th Dist. Trumbull No. 2011-T-0115, 2012-Ohio-4336, at ¶

17, the Eleventh District Court of Appeals acknowledged the “limited

precedential value of Miley.”
Scioto App. No. 14CA3674                                                      40

         {¶74} The state established a specific period of time when the abuse

occurred here-during the 2 ½ hour period that Christi and her parents left the

child in Adkins’s care—even Christi and Adkins’s statements to police and

testimony suggested that this is the period when the injuries occurred.

Consequently, Miley, where there was no evidence that the defendant was

with the child during the injury, is readily distinguishable. See State v.

Meadows, 4th Dist. No. 99CA2651, 2001 WL 803822 (Feb. 12, 2001).

Significantly, Adkins himself does not even cite or rely on Miley in his short

brief.

         {¶75} Therefore, based on the state’s evidence, which the jury was

free to credit, there was sufficient evidence to support Adkins’s child-

endangering conviction, and the jury did not clearly lose its way in resolving

conflicts in the testimony to convict him. The principal opinion thus

correctly overrules Adkins’s assignment of error and affirms the conviction.
Scioto App. No. 14CA3674                                                       41

Hoover, J., dissenting:

      {¶76} I respectfully dissent from the lead opinion.

      {¶77} I would sustain Michael Adkins’s first assignment of error and

conclude that the State of Ohio failed to provide sufficient evidence to

sustain a verdict against him. I would then find the manifest weight of the

evidence argument moot.

      {¶78} In State v. Dillon, 4th Dist. Washington No. 11CA31, 2013-

Ohio-614, this Court reversed a child endangering conviction based on a

sufficiency of the evidence argument. In that case, this Court set forth the

standard of review when reviewing the sufficiency of the evidence to

support a criminal conviction:

             “An appellate court’s function when reviewing the

      sufficiency of the evidence to support a criminal conviction is

      to examine the evidence admitted at trial to determine whether

      such evidence, if believed, would convince the average mind of

      the defendant’s guilt beyond a reasonable doubt. The relevant

      inquiry is whether, after viewing the evidence in a light most

      favorable to the prosecution, any rational trier of fact could

      have found the essential elements of the crime proven beyond a

      reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574
Scioto App. No. 14CA3674                                                    42

      N.E.2d 492 (1991), paragraph two of the syllabus (superseded

      by statute and constitutional amendment on other grounds).

             This test raises a question of law and does not allow the

      appellate court to weigh the evidence. State v. Osman, 4th Dist.

      No. 09CA36, 2011–Ohio–4626, ¶ 39. A sufficiency of the

      evidence challenge tests whether the state’s case is legally

      adequate to go to a jury in that it contains prima facie evidence

      of all of the elements of the charged offense. See Portsmouth v.

      Wrage, 4th Dist. No. 08CA3237, 2009–Ohio–3390, ¶ 36.

             A conviction that is based on legally insufficient

      evidence constitutes a denial of due process. State v.

      Thompkins, 78 Ohio St.3d 380, 386–387, 678 N.E.2d 541

      (1997). And the Double Jeopardy Clause precludes retrial once

      the reviewing court has found the evidence legally insufficient

      to support a conviction. Tibbs v. Florida, 457 U.S. 31, 40–41,

      102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). See also Thompkins at

      387.

Id. at ¶¶ 8-10.

      {¶79} In this case, the State presented insufficient evidence to sustain

the verdict against Michael Adkins.
Scioto App. No. 14CA3674                                                                         43

           {¶80} The first witness presented by the State was Dr. Steven Keys, a

physician at Christ Care Pediatrics. This witness provided no evidence that

Michael Adkins abused M.A.9 He did provide testimony that the child,

M.A., was seen by a nurse practitioner at his office on July 30, 2013. On that

date, when M.A. was 20 days old, a hip manipulation was done; and no

bruising or pain was noted.

           {¶81} The second witness was Dr. Jason Cheatham. Dr. Cheatham

was the emergency physician at Southern Ohio Medical Center. Dr.

Cheatham treated M.A. on August 3, 2013, when she was 24 days old. When

Dr. Cheatham examined M.A., he “did not see any obvious deformity,

swelling, bruising.” (Tr. page 72, line 24 and page 73, line 1.) Dr. Cheatham

also testified that M.A. did not exhibit any signs of disturbance or pain. (Tr.

page 73, lines 3-5.) Dr. Cheatham did not talk with Michael Adkins. (Tr.

page 80, lines 17-19 and page 81, lines 1-4.) Dr. Cheatham testified that he

did not determine the cause of the injuries.

           Q. And you also were not part of an investigation to determine

           who was the cause of these injuries, correct, other than taking

           some kind of in put history? [sic]

           A. Exactly.


9
    Any minor children that are involved in this case shall be referred to with initials only.
Scioto App. No. 14CA3674                                                   44

      Q. Okay, so you’re not able to purport a person that caused

      these injuries or anything that would have caused these

      injuries?

      A. Correct, we identify what the concerning findings and then

      we refer that child to what we consider the experts in that field.

(Tr. pages 83-84.)

      {¶82} The next witness that the State called was Dr. Nathan

Bennington. Dr. Bennington is a diagnostic radiologist at Southern Ohio

Medical Center. Dr. Bennington testified that the fractures that M.A.

sustained were “highly suggestive of non-accidental trauma or abuse.” (Tr.

page 95, lines 19-20.) However, Dr. Bennington provided no testimony or

evidence as to who or what caused the injuries to M.A.

      {¶83} The State then called Dr. Sally Smith to testify. Dr. Smith is a

pediatric radiologist at Nationwide Children’s Hospital in Columbus, Ohio.

Dr. Smith dated M.A.’s injuries as occurring anywhere from 7-14 days prior

to August 3, 2013, when the images were taken of her injuries. However,

this time frame is inconsistent with the testimony that M.A. had no bruising

or pain when the hip manipulation was performed by the nurse practitioner

on July 30, 2013. Specifically, Dr. Smith testified as follows:

      Q. Is there any way Doctor, that you can date these injuries?
Scioto App. No. 14CA3674                                                 45

      A. Yes, I can’t say a specific day, but I can give a time frame

      that these fractures occurred.

      Q. Okay.

      A. So when a fracture, when a corner fracture looks just like a

      little fleck of bone off of the corner it’s more likely to have

      occurred within the last 7 to 14 days.

(Tr. page 123, lines 23-24 and page 124, lines 1-7.)

      {¶84} Dr. Smith further testified that she did not know

necessarily that M.A. was abused.

      Q. * * * Do you know necessarily that this child was abused?

      A. I didn’t know, no.

(Tr. page 134, lines 4-6.)

      {¶85} Dr. Smith was also unable to establish any causation

between M.A.’s injuries and any conduct or inaction of Adkins.

      Q. Right, but you’re not able to say who did it, when exactly it

      occurred, or how, what specific actions, you can only speculate

      actions that would have occurred, correct?

      A. Correct.

(Tr. page 138, lines 3-7.)
Scioto App. No. 14CA3674                                                        46

      {¶86} The next witness that the State called to testify was Jennifer

Estep. Ms. Estep is a social worker at Southern Ohio Medical Center. Ms.

Estep testified that she heard Christi Adkins (“Christi”) state: “I knew you

would think we abused our daughter.” (Tr. pages 151-152.) But, Ms. Estep

also testified that the parents were “very cooperative” when she spoke to

them. (Tr. page 156, line 10.) She also testified that she had not had any

dealings with the Adkins family in the past. (Tr. page 157, lines 17-19.)

Ultimately, Ms. Estep did not provide any testimony with respect to the

causation of M.A.’s injuries. Ms. Estep did not provide any direct evidence

linking Michael Adkins to M.A.’s injuries.

      {¶87} The State’s next witness was Aronessa Butler; the maternal

step-grandmother of M.A. Mrs. Butler testified that she had handled M.A.

on August 2, 2013, before she and Christi left for “some adult time.” (Tr.

page 165, line 11.) Mrs. Butler observed that when she lifted M.A.’s legs,

M.A. fussed. (Tr. page 168, line 1.) After handling M.A., Mrs. Butler left

with Christi to go shopping; and they went to eat. Mrs. Butler testified that

the people that were left at home were M.A., B.A., H.A., and Mike. (Tr.

page 168, lines 23-34.) Mrs. Butler added that S.A. came home sometime

after she and Christi had already left. (Tr. page 169, lines 8-9.) Therefore,

M.A. was left at home with her father and three sisters.
Scioto App. No. 14CA3674                                                       47

      {¶88} Mrs. Butler testified that after shopping and eating, she and

Christi returned to the Adkins’s home. Mrs. Butler and Mr. Butler, Christi’s

father, were at the Adkins’s home long enough for Mr. Butler to fall asleep

on the couch. (Tr. page 171, lines 22-23.) Christi then asked Mrs. Butler to

“come back here and take a look” at M.A. (Tr. page 172, lines 1-2.) Christi

and Michael Adkins explained that M.A. had kicked her father in the mouth.

Mrs. Butler testified that she “took her diaper off, stripped her down * * *

looked over her heels, looked over everything.” (Tr. page 172, lines 10-12.)

Mrs. Butler thought M.A. “looked all right.” (Tr. page 172, line 13.) She did

not notice any swelling in her leg but she did notice a red mark on her

abdomen. (Tr. page 172, line 13-14.) Mrs. Butler testified that Christi and

Michael Adkins explained the red mark as being caused by the diaper. (Tr.

page 172, lines 15-16.)

      Q. Okay, okay, and so at that point you noticed some marks on

      her belly?

      A. I noticed one on the right side. It just looked like, it really

      looked a straight pin mark, I mean it was just a red line so you

      know they held the diaper strap us, showed me, it was like “oh

      okay”. [sic] I didn’t think anything of it and he’d asked me a

      couple of times “do you think her leg is broken”. I said “no, I
Scioto App. No. 14CA3674                                                       48

      don’t really think so”. I said “you know if she’s still fussy in the

      morning I’d take her to the doctor, maybe she just stoved her,

      when she kicked she stoved her foot, her ankle, she’s just

      hurting a little bit.” And I said “I really don’t think it’s anything

      to be concerned with”. I said “call me tomorrow and let me

      know how she’s doing”.

(Tr. page 173, lines 13-24 and page 174, lines 1-2.) Mrs. Butler provided no

testimony regarding the cause of M.A.’s injuries.

      {¶89} The State’s next witness was Detective Dan Malone

(“Malone”). Malone is a detective at the Scioto County Sheriff's Office who

took statements from both Christi and Michael Adkins. Malone traveled to

Columbus, Ohio, to Nationwide Children's Hospital. Malone testified that at

the hospital, Michael Adkins told him that “he possibly was, or he was

tickling his child, was leaning over her and was tickling her belly with his

beard and the child had kicked him in the tooth and loosened his tooth and

possibly injured her leg that way.” (Tr. page 187, lines 20-24.) Malone then

interviewed Michael Adkins on a later date, August 8, 2013, at the Scioto

County Sheriff's Office. Malone testified that Christi and Michael Adkins

both stated “that the children never have time alone with this baby without
Scioto App. No. 14CA3674                                                     49

one of them being present.” (Tr. page 195, lines 3-5.) Malone’s interview of

Michael Adkins was videotaped.

      {¶90} When questioned multiple times regarding how the child could

have been injured, Michael Adkins presented different theories such as: 1)

the kick to his mouth; 2) injury occurring on a swing; 3) bumping the child

in the middle of the night; 4) the crib causing the injury; and 5) Christi

Adkins squeezing the baby through small places. These explanations were

presented after Malone had asked Michael Adkins multiple times, "can you

think of anything?" (Tr. page 220, lines 14-18.)

      Q. And I think you asked that multiple times, can you think of

      anything else and it appeared to me, and agree or disagree, that

      he was trying to think of anything else and he was just throwing

      things out there that he genuinely and honestly, although he

      may not have thought they were the cause of the actual injuries,

      but just how the baby might have been hurt, period.

      A. Correct.

(Tr. page 220, lines 18-24 and page 221, line 1.)

      {¶91} Malone testified that Michael Adkins denied intentionally

harming the child but said there might have been the possibility of an

accident. (Tr. page 210, lines 9-10.) Malone testified that during the
Scioto App. No. 14CA3674                                                       50

interview Michael Adkins was calm and cool. Michael Adkins did not admit

to Malone that he harmed M.A.

      {¶92} Malone also interviewed Christi Adkins. Malone testified that

Christi was “very distraught, very upset the whole time” during her

interview. Christi advised Malone that she did not hurt M.A. (Tr. page 213,

line 7.) Malone testified that Christi noticed that M.A.’s leg was swollen

“[w]hen she came home from clothes shopping for the kids for school.” (Tr.

page 212, lines 19-20.) However, this is inconsistent with Mrs. Butler’s

testimony that she did not notice any swelling. (Tr. page 172, lines 13-14.)

      {¶93} The prosecutor then asked Malone the following series of

questions:

      Q. Okay, was there any evidence that the mother ever injured

      the child?

      A. No.

      Q. Was there any evidence that the other children ever injured

      the child?

      A. No.

      Q. Was there any evidence that some unknown person injured

      the child?

      A. No.
Scioto App. No. 14CA3674                                                      51

(Tr. page 216, lines 3-11.) The prosecutor did not ask Malone “if there was

any evidence that Michael Adkins ever injured the child?” Instead, the

prosecutor asked Malone, “Based on your investigation who had the

opportunity to injure this child?” Malone responded, “Michael Adkins.” (Tr.

page 216, line 14.) This is a much different question than “Was there any

evidence that Michael Adkins injured the child?” Malone also failed to

present any evidence that Michael Adkins injured the child.

      {¶94} The State then called Detective Jodi Conkel ("Conkel") to

testify. Conkel is a detective with the Scioto County Sheriff's Office. Conkel

went with Malone to Nationwide Children’s Hospital on August 5, 2013;

and she also assisted in interviews on August 6, 2013. (Tr. page 238, lines

20-22 and page 239, line 1.) Conkel did testify that some of the children

were at the home at the time Michael Adkins was taking care of the child.

(Tr. page 252, lines 1-5.) Conkel did not provide any evidence that Michael

Adkins injured the child.

      {¶95} Dr. Jonathan Thackeray was the next witness for the State. Dr.

Thackeray is the medical director of the Center for Family Safety and

Healing and the chief of the Division of Child and Family Advocacy at

Nationwide Children’s Hospital. Dr. Thackeray testified to M.A.’s injuries

and other “irregularities.” (Tr. page 267, lines 16-24 and page 268, lines 1-
Scioto App. No. 14CA3674                                                        52

5.) Dr. Thackeray also testified that “ ‘mother states that she and the other

kids were home’ at the time that the injury would have occurred.” (Tr. page

278, lines 17-19.) Dr. Thackeray’s ultimate medical opinion was given.

      Q. It’s your medical opinion here today that these injuries could

      not have resulted in any accidental explanation that you were

      given by the defendant, is that right?

      A. That's correct.

(Tr. page 280, lines 8-12.)

      {¶96} On cross-examination, Dr. Thackeray admitted that he could

not determine a cause of the bruising. (Tr. page 284, lines 22-24.) Dr.

Thackeray also testified that the injuries would have had to be sustained

within the last 7 to 10 days before coming into the hospital. (Tr. page 288,

lines 4-8.) Furthermore, Dr. Thackeray agreed with defense counsel that

swelling does not always necessarily accompany a fracture. (Tr. page 288,

lines 18-20.) Dr. Thackeray answered the following questions:

      Q. * * * Doctor, you yourself are unable to say how and when

      these injuries actually occurred other than the general

      mechanism of a twisting or a pulling action, correct?

      A. That’s correct.
Scioto App. No. 14CA3674                                                      53

      Q. You aren’t able to testify before this Court today and say

      you know the exact mechanism specifically or at what minute

      and hour it occurred, can you?

      A. I cannot say that. That’s true.

      Q. And you most certainly cannot say who caused it, correct?

      A. That’s correct.

(Tr. page 290, lines 17-24 and page 291, lines 1-4.)

      {¶97} On re-direct examination, Dr. Thackeray testified that the

parents (Christi and Michael Adkins) indicated that they were the only ones

to care for M.A. (Tr. page 292, lines 12-14.) Dr. Thackeray did not believe

that the other children caused the injuries to M.A. “based more on the fact

that the caregivers were clear, that they don’t allow the baby to be alone with

the siblings.” (Tr. page 293, lines 4-6.)

      {¶98} The last witness in the State’s case in chief was Captain David

Hall ("Hall"). Hall was the captain in charge of the detectives unit of the

Scioto County Sheriff’s Office. Hall testified about a statement made to him

by Michael Adkins.

      Q. What was his statement?
Scioto App. No. 14CA3674                                                       54

      A. His statement was he wasn’t sure if he’d done it or not. If he

      did do it, he believed it was accidental, but then said he

      couldn’t remember if he did it or not.

(Tr. page 299, lines 19-22.) Hall was questioned on cross-examination as

follows:

      Q. My question is he did not admit to intentionally harming this

      child in any form or any fashion, yes or not? [sic]

      A. Not in those words, no.

(Tr. page 300, lines 17-20.)

      {¶99} With respect to all the witnesses that were called to testify in

the State’s case in chief, none of the witnesses produced any direct evidence

that Michael Adkins harmed M.A. Likewise, all of the witnesses who

testified in Michael Adkins’s case in chief failed to produce any direct

evidence that Michael Adkins harmed M.A.

      {¶100} The first defense witness, Mrs. Butler, had testified in the

State’s case in chief also. When she testified in Michael Adkins’s case in

chief, she testified on cross-examination that when Christi was at work,

Michael Adkins would be the primary caregiver. When questioned about

Christi’s work schedule, Mrs. Butler testified that Christi worked five hours

a day, two to three days per week.
Scioto App. No. 14CA3674                                                       55

      Q. So maybe fifteen hours a week?

      A. Yeah, that sounds about right.

      Q. And when she wasn’t at work where was she?

      A. She was at home.

      Q. With the children?

      A. Yes.

      Q. What did she do at home when she was with the children?

      A. Everything a typical mom does.

      Q. So she took over the primary caregiver role?

      A. Yes.

(Tr. page 330, lines 1-11.) Thus, Mrs. Butler, Christi’s step-mother,

explained that Christi took over the primary caregiver role for the children

when she was not working the 10 to 15 hours per week. Mrs. Butler also

provided evidence that Christi did not believe that Michael Adkins injured

M.A. (Tr. page 344, lines 8-9.)

      {¶101} The second defense witness was Naomi Kinsel. Ms. Kinsel

was the “ongoing case worker” for the Scioto County Children Services. Ms.

Kinsel testified that Michael Adkins completed the parenting program as

requested and that his interaction with M.A. was always appropriate. Ms.

Kinsel did acknowledge that she received a notification about Michael
Scioto App. No. 14CA3674                                                       56

Adkins saying he would drive a truck into the Children Services; but she

also testified that this did not cause her any fear or did not cause her to stop

or terminate the supervised visits between Michael Adkins and M.A.

Conclusively, Ms. Kinsel provided no evidence that Michael Adkins injured

M.A.

       Q. Okay. In this case did you know who potentially caused the

       abuse?

       A. No.

(Tr. page 365, lines 23-25.)

       {¶102} Todd Riddle was the third witness called by the defense. Mr.

Riddle was Michael Adkins’s neighbor and friend. Mr. Riddle provided no

testimony regarding causation of M.A.’s injuries.

       Q. Okay. So you wouldn’t know what goes on behind closed

       doors at this defendant’s house?

       A No.

       Q. Whether there’s any violence or aggression.

       A. No.

       Q. Or child abuse, for that matter?

       A. No.

(Tr. page 376, lines 5-11.)
Scioto App. No. 14CA3674                                                     57

      {¶103} The defense next called Joseph David Weeks as its fourth

witness. Mr. Weeks was the Adkins’s landlord. Mr. Weeks was familiar with

Michael Adkins and the Adkins family. Mr. Weeks testified that: “Mike is a

very good dad and I don’t believe Mike could ever hurt a kid.” (Tr. page

381, lines 20-21.) Mr. Weeks also failed to provide any evidence as to the

causation of M.A.’s injuries.

      {¶104} The fifth witness for the defense was Levi Swords. Mr.

Swords is the nephew of Michael Adkins. (Tr. page 387, line 3.) Mr. Swords

testified about his relationship with Michael Adkins and about his view of

Michael Adkins’s relationship with his children.

      Q. Okay. You know him as an uncle, but how is he has a dad?

      [sic]

      A. My opinion, he’s a great father.

      Q. Okay. Have you ever witnessed any behavior between him

      and his children that would cause you some concern?

      A. No.

(Tr. page 391, lines 5-10.) Mr. Swords also testified that Christi helped take

care of the baby.

      Q. She helped take care of the baby?

      A. Um-huh.
Scioto App. No. 14CA3674                                                        58

      Q. She do a lot of the changing and the work when she wasn’t

      at work?

      ***

      A. Yeah, I mean when she wasn’t at work, yeah, she did a lot

      with the baby.

(Tr. page 405, lines 22-25 and page 406, lines 4-5.) Ultimately, Mr. Swords

did not testify regarding the causation of M.A.’s injuries either.

      {¶105} The next defense witness was Nancy Scott. Nancy Scott is

Michael Adkins’s sister. Ms. Scott provided no evidence as to causation of

Michelle’s injuries.

      Q. Ma’am, can you tell the jury what your understanding is

      about what happened to the baby, what caused the injury?

      A. I really have no idea what caused the injury.

(Tr. page 417, lines 19-21.)

      {¶106} Christi Adkins next testified for the defense. Christi explained

that she and Michael Adkins shared in the responsibilities of parenting. (Tr.

page 441, lines 9-10 and page 443, lines 1-4.) Christi testified that she did

not have any concerns about Michael Adkins staying home and taking care

of M.A. along with the other children. (Tr. page 443, lines 8-12.) Christi also

testified about the arguments that she had with Michael Adkins.
Scioto App. No. 14CA3674                                               59

      Q. Okay. In either one of those incidents, other than scaring

      you, did you ever believe he was going to physically hurt you?

      A. No.

      Q. Okay. Did you believe that he was going to physically hurt

      one of the children.

      A. No. He would never.

      Q. Okay. Were there any other incidents that you’ve not

      revealed that have ever caused you concern that he would ever

      hit you or the children?

      A. No.

(Tr. page 444, lines 23-25 and page 445, lines 1-8.)

      {¶107} With respect to the actual date that M.A. received the

fractures, Christi could not testify to a date certain.

      Q. Okay. Are you for certain that [August 2, 2013] is the day

      that M.A. received the fractures to her legs?

      A. I don’t know when it happened. I can’t tell you that.

      Q. Okay.

      A. Because I really don’t know what happened.
Scioto App. No. 14CA3674                                                     60

(Tr. page 452, lines 6-10.) Christi also explained to the jury that with respect

to her oldest daughter, S.A., Christi had caused the same type of markings

that occurred with M.A.

      Q. Okay. No theory by the hospital and how they were caused?

      A. No. They asked me about the bruises while I was at

      Children’s Hospital and I said I hadn’t noticed them before but,

      you know, Michael had told me that the diaper tape had got her,

      which I see as a relevant explanation because, like I said, I did

      it accidently [sic] to my oldest daughter.

      Q. When you did that to your oldest daughter, did she have the

      same type of markings on her body?

      A. Yes.

(Tr. page 454, lines 5-14.)

      {¶108} Christi testified regarding her thoughts on whether or not

Michael Adkins caused M.A.’s injuries.

      Q. Okay. When you got that phone call while you were eating

      about M.A., did you have a suspicion that Mike abused or

      caused leg fractures to M.A.’s legs?

      A. No.
Scioto App. No. 14CA3674                                                    61

      Q. Do you to this day believe that Michael fractured Baby

      M.A.’s legs?

      A. No.

(Tr. page 458, lines 8-14.) * * *

      Q. Okay. Do you believe that Michael whooped or spanked

      M.A. in an aggressive manner?

      A. No.

(Tr. page 463, lines 5-7.) * * *

      Q. Do you believe that he caused these injuries?

      A. No, I don’t.

(Tr. page 545, lines 6-7.)

      {¶109} Christi also testified about the lack of treatment that M.A.

received for her injuries.

      Q. Okay. You said there were no split, [sic] no casts?

      A. No, none.

      Q. Okay. What about in regards to the bruising or the injuries

      on her abdomen?

      A. They did nothing.

      Q. Okay. Did the [sic] put ointment on them?

      A. No.
Scioto App. No. 14CA3674                                                    62

      Q. Did they give her any medication that you are aware of?

      A. No. They didn’t even send her home with any.

(Tr. page 468, lines 3-12.)

      {¶110} Christi further testified about M.A.’s prognosis. The health

care providers said “that it would heal on its own in about two to three

weeks.” (Tr. page 469, lines 3-4.) Christi testified that M.A. is fine.

      Q. Okay. How does M.A. appear today?

      A. She’s fine. She walks, she talks.

      Q. Does she walk as an average child would?

      A. Oh yes. She’s all over the place, into everything.

      Q. Does she have any permanent disability based on these leg

      fractures?

      A. Not that I can tell. I’m not a doctor but not that I can tell.

      Q. Does she appear as if she walks without discomfort?

      ***

      A. Oh yeah, she has no trouble walking at all.

(Tr. page 471, lines 13-24.)

      {¶111} On cross-examination, Christi agreed that she was with the

“kids a hundred percent of the time” when she was not at work. (Tr. page

538, lines 3-6.) However, Christi denied hurting M.A.; (Tr. page 528, lines
Scioto App. No. 14CA3674                                                    63

3-4); and she denied that the other children hurt M.A. (Tr. page 537, lines 8-

9.) Christi also provided no testimony or direct evidence that Michael

Adkins caused the injuries to M.A.

      {¶112} A.K. was the defense’s next witness. A.K. is Michael

Adkins’s oldest daughter from a previous relationship. At the time of the

trial, A.K. was 13 years old and a student at Portsmouth West Middle

School. A.K. provided no evidence that Michael Adkins caused the injuries

to M.A.

      {¶113} S.A. testified for the defense also. S.A. is the biological

daughter of Christi and adopted daughter of Michael Adkins. S.A. also failed

to provide any evidence that Michael Adkins injured M.A.

      Q. Okay. Are you able to say how Baby M.A. got hurt?

      A. No.

(Tr. page 562, lines 11-12.)

      {¶114} B.A. testified next for the defense. B.A. is also the daughter of

Christi and Michael Adkins. At the time of the trial, B.A. was in the fourth

grade at Portsmouth West Elementary School. B.A. provided testimony

regarding the time when Christi left with Mrs. Butler for their “adult time.”

      Q. Okay. Were you around him when he was taking care of

      Baby M.A.?
Scioto App. No. 14CA3674                                                       64

      A. I was around him the whole time.

      Q. Okay. And how do you remember that you were around him

      the whole time?

      A. Well, there’s a bathroom beside his room which is like

      practically in his room. I went in there while he was with M.A.

      and there’s a mirror on the bathroom door and it was open and I

      could see him through it and I didn’t see him even lay a figure

      [sic] on her.

(Tr. page 573, lines 23-25 and page 574, lines 1-7.) B.A. testified that her

father, Michael Adkins, did not hurt M.A.

      Q. Okay. Okay. Did you see your dad pull M.A.’s legs to where

      he was being mean to her or hurting her in any way?

      A. No.

      Q. Did you see her—did you see him hit her or pinch her?

      A. No.

      Q. Okay. Did anything—did anything that your dad did with

      M.A. on that day cause you to question his ability to take care

      of her?

      A. No.

(Tr. page 577, lines 7-16.)
Scioto App. No. 14CA3674                                                     65

      {¶115} In addition, the State elicited testimony from B.A. that she

may have been playing too rough with M.A. and that H.A. is a little rough.

      Q. Okay. Did you do something too rough with the baby?

      A. I never tried to do anything rough with her but if I accidently

      [sic] been too rough, I might have accidently [sic] hurt her

      while I was playing with her one day.

      ***

      Q. Yeah. You don’t think—do you think your sisters could

      have hurt the baby?

      A. I don’t know. H.A., she’s a little rough.

      Q. Okay.

      A. Because usually when she plays with me, she tries to tackle

      me.

(Tr. page 586, lines 9-12, 25, and page 587, lines 1-5.) On re-direct, the

defense asked B.A. the following questions:

      Q. Okay. Has your parents ever had to tell her to be a little bit

      more gentler with the baby, that’s she’s being too rough? [sic]

      A. Once.

      Q. Okay. And do you--you play with the baby sometimes too,

      right?
Scioto App. No. 14CA3674                                                     66

      A. Yes.

      Q. And you said that you didn’t intentionally do something but

      something may have happened accidently, [sic] right?

      A. Yes.

(Tr. page 588, lines 9-18.) In sum, B.A. did not provide any evidence that

Michael Adkins injured M.A.

      {¶116} H.A. also testified. H.A.’s testimony was brief.

      Q. Okay. H.A., do you ever remember seeing your daddy spank

      Baby M.A.?

      A. He did not.

      Q. Okay. Did you—do you remember telling anybody that he

      spanked—that he spanked Baby M.A.?

      A. No.

(Tr. page 592, lines 6-11.) Therefore, H.A. also failed to present any

evidence that Michael Adkins harmed M.A.

      {¶117} The next witness called by the defense was Tim Berry. Mr.

Berry was a neighbor and friend of Michael Adkins. Tim testified that

Michael has “never showed any violence or anything toward the children.”

(Tr. page 594, line 16.) Mr. Berry provided no evidence that Michael Adkins

injured M.A.
Scioto App. No. 14CA3674                                                   67

      {¶118} Betty Cattee was the next witness for the defense. Ms. Cattee

is Michael Adkins’s aunt. Ms. Cattee testified about how M.A. was handled

at the hospital when she was born.

      Q. And what were you able to observe?

      A. I was upset. I’m sorry, but I was totally upset because this

      baby should not have been bathed the way she was bathed. The

      nurse—I mean, you know, I got grandkids of my own but this

      nurse was holding this baby up by her ankle and instead of

      turning her to wash her this way, she lifted her up by her ankles,

      both ankles, both times and she washed her like this but she was

      rubbing her so hard her little flesh was red.

(Tr. page 605, lines 4-11.) Although the State cross-examined Ms. Cattee by

questioning her about the experts’ various opinions that differed from hers,

Ms. Cattee still provided no evidence that Michael Adkins injured M.A.

      {¶119} Carolyn Moore and Nancy Fodge also testified for the

defense. Ms. Moore is also Michael Adkins’s aunt. Nancy Fodge knew

Michael Adkins through Christi. Neither Carolyn Moore nor Nancy Fodge

provided any testimony or evidence that Michael Adkins harmed M.A.
Scioto App. No. 14CA3674                                                     68

      {¶120} Larry Adkins, Michael Adkins’s father, also testified for the

defense. Mr. Adkins testified about his observations and opinions about

Michael Adkins as a father.

      Q. Anything throughout the years, and you knowing him best as

      a parent I would hope, would cause you to be of any concern

      within any part of your body that Michael caused M.A.’s

      injuries?

      A. No.

(Tr. page 642, lines 23-25 and page 643, lines 1-2.) Like the rest of the

witnesses, Mr. Adkins failed to provide any evidence that Michael Adkins

injured M.A.

      {¶121} Michael Adkins was the last witness to testify in the case.

Even though he was questioned in detail by both the defense counsel and the

State, Michael Adkins did not provide any testimony that he injured M.A.

The defense rested; and the State did not call any rebuttal witnesses.

      {¶122} The lead opinion finds that the jury’s verdict was not against

the manifest weight of the evidence and that sufficient evidence supported

the conviction. I disagree with the judgment of the lead opinion.

      {¶123} In State v. Miley, 114 Ohio App.3d 738, 684 N.E.2d 102 (4th

Dist.1996), this Court reversed the conviction of Todd Miley. Todd Miley
Scioto App. No. 14CA3674                                                      69

had been convicted of felony child endangerment. Todd Miley and Tammy

Detty were the parents of J.M. J.M. was only a newborn when she suffered

from serious internal injuries. The pertinent facts that this Court recited are

as follows:

              * * * Doctors discovered that Jessica’s skull, right and

      left tibias, right femur, left humerus, ribs five and seven, pelvis,

      and distal right radius were all fractured. Jessica also suffered

      from subdural effusions, retinal hemorrhaging, and

      interhemispheric blood. The doctors were unable to determine

      exactly when Jessica suffered these injuries.

      ***

              The state’s case consisted of testimony at trial from four

      doctors and a police detective as well as medical exhibits. The

      doctors uniformly agreed that Jessica suffered her injuries from

      intentional trauma: blows to the head, shaking, twisting, and

      pulling. The doctors rejected brittle-bone disease as an

      explanation for J.M.’s injuries. The doctors opined that J.M.

      had been injured by child abuse.
Scioto App. No. 14CA3674                                                      70

              Detective Hayburn testified that Detty told him that

      Miley and she were the only ones who had access to and cared

      for J.M. * * *

Id. at 741.

      {¶124} This Court analyzed the sufficiency of the evidence in Miley.

In doing so, the Court determined that the State relied upon circumstantial

evidence to make its case. Id. at 744. This Court acknowledged that

“[c]ircumstantial evidence inherently possesses the same value as direct

evidence.” Id., citing State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 494

(1991), at paragraph one of the syllabus (superseded by statute and

constitutional amendment on other grounds). This Court held that the State’s

circumstantial evidence did not prove that Miley was the one who abused

J.M. beyond a reasonable doubt. Id. The Court stated:

      * * * The state’s circumstantial evidence indicates that Miley

      and Detty were the only ones with access to [J.M.] and that

      [J.M.] was abused. However, this does not prove beyond a

      reasonable doubt that Miley abused [J.M.] Rather, it leads to the

      possibility that either Miley or Detty abused [J.M.]. Reasonable

      doubt is present when jurors cannot say they are firmly

      convinced of the truth of the charge. R.C. 2901.05(D); State v.
Scioto App. No. 14CA3674                                                      71

      Frazier (1995), 73 Ohio St.3d 323, 330, 652 N.E.2d 1000,

      1008. A fifty percent possibility does not satisfy the standard of

      beyond a reasonable doubt. Therefore, reasonable minds could

      only reach the conclusion that the state did not prove beyond a

      reasonable doubt that Miley abused [J.M.].

Id.

      {¶125} The Miley case is strikingly similar to this case in that both

cases relied upon the fact that the fathers were caretakers of the minor

children. Like Todd Miley, Michael Adkins was not the only caretaker of

M.A. The State did not provide evidence that Michael Adkins was the only

person who provided care for M.A. As shown in the recitation of the facts

above, Mrs. Butler testified that Christi worked anywhere from 5 hours per

day for 2 to 3 days per week. Other than those 10 to 15 hours per week,

Christi was the primary caretaker of M.A. Detective Malone, Dr. Thackeray,

and Levi Swords all testified that both Christi and Michael Adkins were

caregivers for M.A. Christi also agreed that she was with the “kids a hundred

percent of the time” when she was not at work. (Tr. page 538, lines 3-6.)

      {¶126} Although the State’s theory was that the injuries were

sustained while Christi was gone during her “adult time”, the experts, Dr.

Smith and Dr. Thackeray, testified that the injuries could have been
Scioto App. No. 14CA3674                                                         72

sustained 7 to 14 days and 7 to 10 days prior to August 3, 2013, respectively.

In addition, Dr. Cheatham testified that during his examination, he “did not

see any obvious deformity, swelling, bruising.” (Tr. page 72, line 24 and

page 73, line 1.) Dr. Cheatham also testified that M.A. did not exhibit any

signs of disturbance or pain. (Tr. page 73, lines 3-5.) Therefore, the injuries

are quite likely to have occurred at a time different than on August 3, 2013

as the State propounds.

      {¶127} As this Court stated in Miley, “[a] fifty percent possibility

does not satisfy the standard of beyond a reasonable doubt.” Miley, supra, at

744. Therefore, reasonable minds could only reach the conclusion that the

State did not prove beyond a reasonable doubt that Michael Adkins abused

M.A. The analysis of this dissenting opinion is not to minimize the injuries

that M.A. has suffered. However, in the absence of sufficient evidence as to

the critical issue of the causation and perpetrator of M.A.’s injuries, and in

light of the other discrepancies in the circumstantial evidence, reasonable

doubt is raised.

      {¶128} I would sustain the first assignment of error with respect to

the sufficiency of the evidence argument and find the manifest weight

argument moot. As a result, I would reverse the trial court’s judgment and
Scioto App. No. 14CA3674                                               73

remand the case to the trial court to vacate the conviction of child

endangerment and to discharge Michael Adkins.
Scioto App. No. 14CA3674                                                       74

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Harsha, J.: Concurs with Concurring Opinion.
Hoover, J.: Dissents with Dissenting Opinion.

                                        For the Court,

                                 BY: ______________________________
                                     Matthew W. McFarland, Judge

                          NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.